Citation Nr: 0510987	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 
2002, for service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than May 8, 
2002, for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted service connection for bilateral 
hearing loss and tinnitus and assigned initial 30 and 10 
percent respective ratings.  These grants were made effective 
May 8, 2002 (the date of receipt of a reopened claim).  The 
veteran wants earlier effective dates for the grants of 
service connection.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
bilateral hearing loss was received on February 17, 1989.  

2.  His subsequent submission of clinical evidence on March 
17, 1989, concerning his tinnitus was an informal claim for 
service connection for this additional condition.

3.  A January 24, 1990, RO notification letter of the denials 
of the veteran's claims was mailed to an incorrect address, 
at which he had never previously received notification, and 
although it was not returned as undeliverable, his statement 
that he did not receive that letter is credible.

4.  The January 1990 denial of the veteran's claims never 
became final and binding on him because he was not properly 
notified.




CONCLUSIONS OF LAW

1.  The proper effective date for service connection for 
bilateral hearing loss is February 17, 1989.  38 U.S.C.A. 
§ 5110(a (West 2002); 38 C.F.R. § 3.1, 3.400(a) (2004).  

2.  The proper effective date for service connection for 
tinnitus is March 17, 1989.  38 U.S.C.A. § 5110(a (West 
2002); 38 C.F.R. § 3.1, 3.400(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  Pelegrini II, at 115.   

In this case, the RO sent the veteran a VCAA letter in June 
2002 in the context of him establishing his entitlement to 
service connection - which, at that particular time, was the 
issue at hand concerning his bilateral hearing loss and 
tinnitus.  This was prior to adjudicating these service 
connection claims in October 2002, when the RO granted 
service connection for these conditions and assigned an 
effective date of May 8, 2002.  So the VCAA letter preceded 
the initial adjudication of his claims, in accordance with 
the holding in Pelegrini II.

And more recently, in VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's 
General Counsel held that if, as here, in response to notice 
of its decision on a claim for which VA has already given the 
required VCAA notice, a notice of disagreement (NOD) is 
received that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.

Here, the claims arose in the context of ones for service 
connection, so this was the subject of the June 2002 
development letter.  And it was only later after service 
connection had been granted for his bilateral sensorineural 
hearing loss and tinnitus, and the effective dates assigned, 
that the veteran's purported entitlement to an earlier 
effective date for these grants arose.  So notice of the VCAA 
could not have been given on the question of the proper 
effective dates for service connection prior to the October 
2002 rating action since that is what granted service 
connection.



Moreover, the dispositive issue in this case is whether, as 
will be addressed below, the prior denial by the RO in 
January 1990 is final and binding on the veteran and, 
particularly, the sufficiency of his address (or lack 
thereof) in the letter notifying him of that earlier rating 
decision.  This is not a matter that can be affected by 
merely obtaining new or additional evidence, medical or 
otherwise, pertaining to the hearing loss or tinnitus since 
resolution of this case turns on a factual question.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
Supplemental SOC (SSOC) as long as the documents meet the 
four content requirements listed above.  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and SOC may satisfy this requirement).   

Here, the veteran was notified by RO letter in October 2003 
that the RO was working on his claims for earlier effective 
dates for service connection.  He was specifically asked to 
inform the RO if he had any information or evidence to 
present to support his claims for earlier effective dates.  
In response, he provided copies of records reflecting that he 
had purchased hearing aids in July 1999.  He had previously 
supplied, with his VA Form 9, copies of private clinical 
records from the Rhode Island Hospital of October 1987 - 
which were already on file, having been previously received 
in March 1989.  



The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the October 2003 development letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  

The letter requested that the veteran provide or identify any 
evidence supporting his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  With respect to the 
merits of the claims for service connection for hearing loss 
and tinnitus, the veteran's service medical records (SMRs) 
were obtained, he submitted private clinical records from the 
Rhode Island Hospital, and was afforded VA examinations.  He 
declined the opportunity to testify at a hearing in support 
of his current claims for earlier effective dates.  In 
December 2003, the RO attempted to obtain VA medical records 
from February to December 1989, but the records, if they 
exist, could not be located.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Also, there is essentially no dispute about the facts in this 
case.  

Moreover, in light of the favorable outcome with respect to 
the claims, there can be no possible prejudice to the veteran 
in going ahead and adjudicating the appeal.  The Board has 
determined that the evidence and information currently of 
record supports a complete grant of the benefit requested.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations because it would be 
inconsequential.  So the Board will address the merits of the 
veteran's claims.  

Background

The veteran's initial claim, on VA form 21-526, Application 
for Compensation or Pension, was received on February 17, 
1989, wherein he claimed entitlement to compensation for 
nerve deafness.  

By RO letter of March 9, 1989, sent to his address as listed 
in the February 1989 claim, the veteran was requested to 
identify and/or submit additional evidence showing he had 
been treated since service for the condition alleged.

In response, the veteran submitted private clinical records 
from the Rhode Island Hospital dated in October 1987, and 
which were received on March 17, 1989, indicating his hearing 
acuity was evaluated and that he complained of 
bilateral tinnitus.  

On audiometric testing, pure tone thresholds, in decibels, 
were as follows

Hertz	500	1,000	2,000	3,000		4,000

Right	40	30	40	Not tested			65
Left	 	40	35	65	Not tested			70



Speech reception thresholds were 45 decibels in the right ear 
and 60 decibels in the left ear.  Discrimination ability was 
70 percent in the right ear and 60 percent in the left ear.  
It was noted that the veteran reported having a longstanding 
bilateral hearing loss and having fairly constant tinnitus 
(ringing in his ears).

By RO letter of April 1989, sent to his address as listed in 
the February 1989 claim, the veteran was notified that a VA 
examination would be scheduled and that if he failed to 
report his claim might be disallowed or he might receive a 
lower monetary benefit.  

The veteran attended a VA physical examination in June 1989, 
at which time he complained of poor hearing and constant, 
loud, multi-frequency ringing in his ears.  After a physical 
examination the diagnosis was bilateral, constant, subjective 
tinnitus.  The report of that examination, VA Form 21-2545, 
shows he listed a different home address than the one listed 
in his February 1989 VA Form 21-526.

By letter of August 24, 1989, the RO returned the report of 
the June 1989 VA evaluation to the audiology clinic, 
indicating the examination was inadequate because no 
audiology examination report was attached.  It was requested 
an audiology examination report be furnished.  

In an October 3, 1989, letter to the RO it was explained by a 
Compensation Clerk that the veteran had been scheduled for an 
audiology evaluation on July 18, 1989, but did not show for 
that appointment.  This was the reason that a report of an 
audiology evaluation had not been attached to the report of 
the June 1989 physical examination.  

On file is an October 27, 1989, RO letter sent to the veteran 
at the street address listed in his original February 1989 
claim (VA Form 21-526), stating that because he had not 
reported for his July 1989 VA audiology examination, the June 
1989 examination was deemed inadequate and that further 
action could not be taken unless he informed the RO of his 
willingness to report for a VA examination.  If so, he would 
be rescheduled for an examination and his claim would be 
reconsidered. 

The original of the October 27, 1989, RO letter was received 
back at the RO on November 17, 1989.  On that letter the 
veteran crossed out the old street address (which had been 
listed in his February 1989 original claim) and he reported 
that the street address listed on his June 1989 VA Form 21-
2545 had been called in to the RO shortly after his initial 
claim, but it seemed that it was not changed in his claims 
file.  Thus, he was not notified of the July 1989 VA 
audiology evaluation and he requested that he be informed of 
a new examination date.  

By RO letter dated December 1, 1989, (sent to the address 
listed on his June 1989 VA Form 21-2545 and handwritten in by 
him on the original of the October 27, 1989 RO letter) the 
veteran was notified that arrangements would be made for an 
examination and he would be informed at a later date of the 
time and place.  If he failed to report his claim might be 
disallowed or he might receive a lower monetary benefit.  

On file is VA Form 21-2507, Request for Physical Examination, 
indicating the veteran was scheduled for a VA evaluation on 
December 21, 1989.  His address was the same as listed on his 
June 1989 VA Form 21-2545 and handwritten in by him on the 
original of the October 27, 1989 RO letter.  

Also on file is an RO letter dated January 24, 1990, to the 
veteran stating that because he had not reported for his 
scheduled VA audiometric examinations in July 1989 and on 
December 21, 1989, the RO denied his claim and no further 
action would be taken unless he showed a willingness to 
report for an examination.  His address listed on this RO 
letter was the correct street, city, state, and zip code but 
did not list the street number of his residence.  The 
original of this letter was not returned by the U.S. Post 
Office as undeliverable.

On May 8, 2002, VA Form 21-4138, Statement in Support of 
Claim, was received form the veteran stating that he wanted 
"to re-open his claim for a bilateral hearing loss to 
include tinnitus."



Following VA audiological evaluation in August 2002, an 
October 2002 RO decision granted service connection for 
bilateral hearing loss and tinnitus and assigned 30 and 10 
percent respective ratings.  These grants were made effective 
as of May 8, 2002.  This appeal for an earlier effective date 
ensued.

In December 2003, the RO attempted to obtain VA medical 
records from February to December 1989, but the records, if 
they exist, could not be located.

Laws and Regulations

Generally, as to an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(a) (2002).

38 U.S.C.A. § 5110(b)(1) provides for an exception to 38 
U.S.C.A. § 5110(a) and provides as follows:  "The effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
discharge or release."  

"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400."  See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(r) the 
effective date of a reopened claim for service connection is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  By statute and regulation, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of an original claim which was 
previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

In McTighe v. Brown, 7 Vet.App. 29, 30-31 (1994), it was held 
that that 38 C.F.R. § 3.155(a) defines the term "informal 
claim" to be, in part, any communication or action indicating 
an intent to apply for benefits.  Regulations provide that, 
on receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded and if 
received within one year from the date it was sent, it will 
be considered filed as of the date of receipt of the informal 
claim.  

A rating decision, of which the veteran is properly notified, 
becomes final and binding on him based on the evidence then 
of record if not timely appealed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

Analysis

A final and unappealed rating decision is a bar to an earlier 
effective date for service connection in the absence of clear 
and unmistakable error (CUE), which is not alleged in this 
case.  38 U.S.C.A. § 7111(a) (West 2002).  

Where, however, a veteran has never received notification of 
a denial of a claim, the one-year period within which to file 
a Notice of Disagreement (NOD), which commences with "the 
date of mailing of the result of initial review or 
determination," does not begin to run and the denial or 
determination does not become final and new and material 
evidence is not needed to reopen the claim.  Hauck v. Brown, 
6 Vet. App. 518, 519 (1995) and Tablazon v. Brown, 
8 Vet. App. 359 (1995); 38 U.S.C.A. § 7105(b)(1) (West 1991).  



For VA purposes, notice means written notice sent to a 
claimant or payee to his or her latest address of record.  
38 C.F.R. § 3.1(q) (2004).  There is a presumption of 
regularity under which it is presumed that government 
officials have properly discharged their duties.  VA need 
mail notice only to the latest address of record in order 
for this presumption to attach.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); see also Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  

The presumption of regularity is not absolute; it may be 
rebutted by the submission of clear evidence to the 
contrary.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  Indeed, in Kuo v. Derwinski, 2 Vet. App. 662, 665 
(1992), the Court held, citing Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), that "[i]n the absence of clear [underline 
added] evidence to the contrary, which appellant has not 
submitted, it must be presumed that the Secretary properly 
discharged his official duties and mailed the letter to 
appellant in care of his representative in the normal course 
of business."  

"[W]hen notice [is] returned as undeliverable by USPS 
presumption of regularity does not attach."  Jones v. West, 
12 Vet. App. 98 (1993).  

An appellant's assertion of nonreceipt of notice to report 
for an examination, even when coupled with an incomplete 
address, is not sufficient to rebut the presumption of 
regularity with respect to mailing, where the notice letter 
was not returned as not deliverable and the veteran had 
previously responded to letters sent to the incomplete 
address.  Jones v. West, 12 Vet. App. 98, 102 (1998).  

The mere fact that evidence shows that notice of an RO 
decision was sent to the wrong address is not, by itself, 
sufficient to rebut the presumption of regularity.  
An allegation that the notice was not received is required.  
If a claimant actually receives notice of an RO decision, he 
or she has been properly notified.  Thus, an assertion that 
the notice was not received must be coupled with additional 
evidence tending to establish nonreceipt of that notice.  
Thus, although a claim that notice of an RO decision was not 
received is not sufficient by itself to rebut the presumption 
of regularity, it is necessary in order to trigger the 
inquiry.  Baxter v. Principi, 17 Vet. App. 407, 410 - 11 
(2004).

While the veteran alleges that he did not receive notice to 
report for the July 1989 VA audiology evaluation, this is not 
the determinative question.  Because, as mentioned, even if a 
veteran was not sent notification to report for a VA 
examination, such error still can be nonprejudicial.  So the 
more dispositive question is whether the RO properly notified 
him of the original January 1990 denial of his claim.  

"In order to rebut the presumption under current caselaw 
where the mailing was made to the latest address of record, 
the appellant must establish both that the mailing was 
returned as undeliverable and that there were other possible 
and plausible addresses available to [VA].  Davis, 17 Vet. 
App. at 37 (citing Woods v. Gober, 14 Vet. App. 214, 220-21 
(2000), Cross, supra, and Thompson (Charles) v. Brown, 8 Vet. 
App. 169, 178-79 (1995)).  Once the presumption has been 
rebutted, the burden shifts to the Secretary of VA to show 
that regular mailing practices were followed in mailing the 
document in question in accordance with applicable law and 
regulation."  Crain v. Principi, 17 Vet. App. 182, 187 
(2003) (distinguishing Jones v. West, 12 Vet. App. 98, 101 
(1998) because there was no evidence of previous receipt of 
mailings to an erroneous address).  

On the other hand, use of an incorrect address constitutes 
the "clear evidence" needed to rebut the presumption of 
regularity of mailing but once rebutted, a mailing defect may 
be cured by proof that the notification was actually received 
and the relevant time period will not begin to run until the 
defect is cured by actual receipt.  Clark v. Principi, 15 
Vet. App. 61 (2001).  

The address on the January 24, 1990, RO notice letter was 
incomplete.  It contained the proper street name, city, 
state, and zip code, but it did not list the street number.  
That letter was not returned by the U.S. Postal Service as 
undeliverable.  Nevertheless, the veteran states that he did 
not receive that letter.  The RO had previously mailed a 
letter, dated December 1, 1989, to the proper complete and 
full address notifying him that arrangements would be made 
for another VA audiology evaluation.  And that letter was 
also not returned as undeliverable.  

In Chute v. Derwinski, 1 Vet. App. 352 (1991), there was 
more than a mere allegation of nonreceipt, the veteran made 
inquires after the decision was made.  The VA did not 
provide evidence of mailing and, thus, the presumption was 
rebutted.  

Here, after the mailing of the January 1990 decision the 
veteran made no further inquiries and there was no further 
communication from him for more than a decade, in fact not 
until his May 8, 2002, claim was received.  But unlike the 
situation in Jones v. West, 12 Vet. App. 98, 102 (1998), 
there is no evidence in this case that prior correspondence 
had been actually received by the veteran when mailed to the 
incomplete address listed on the January 1990 RO letter 
notifying him of the denial of his claims.  

If it is determined the testimony of nonreceipt is not the 
clear evidence needed to rebut the presumption of regularity 
of mailing, the presumption remains and the all evidence must 
be weighed, including the testimony of nonreceipt, evidence 
that the letter was not returned as nondeliverable, the 
presumption that the letter was sent, and any other evidence 
relating to mailing and receipt of the letter.  Generally see 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  

Where a mailing is returned as undeliverable and a claimant's 
file discloses other possible and plausible addresses, VA 
must attempt to locate the claimant at the alternative known 
addresses.  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  

In this case, it is clear that the January 1990 notification 
letter was not sent to the proper and complete address and 
there is no showing that the veteran had ever received 
correspondence at the incomplete address.  Moreover, he had 
previously reported not having received notification of a 
scheduled VA examination, although is seems that notification 
of such an examination must have been sent to the address in 
his original claim.  

Accordingly, the presumption of administrative regularity is 
rebutted and the January 1990 rating decision never became 
final and binding on the veteran.

Also, while the original February 17, 1989 claim listed only 
nerve deafness as a disability for which compensation was 
sought, the veteran also complained of tinnitus in private 
clinical records that subsequently were received a month 
later, on March 17, 1989.  

It was only after the January 1990 notice of the denial of 
the veteran's claims that 38 C.F.R. § 3.385, defining hearing 
loss by VA standards, was promulgated, effective March 3, 
1990, and was subsequently amended on November 25, 1994.  
Generally see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  Nevertheless, it is 
clear that in 1989 the veteran had both a bilateral hearing 
loss and tinnitus.  

Accordingly, as the January 1990 rating decision never became 
final and binding on the veteran, his claims for bilateral 
hearing loss and tinnitus remained pending, and the proper 
effective date for service connection for the bilateral 
hearing loss is February 17, 1989, and the proper effective 
date for service connection for the tinnitus is March 17, 
1989.  These are the dates of receipt of his initial claims 
for these conditions.


ORDER

An earlier effective date of February 17, 1989, is granted 
for service connection for bilateral hearing loss.

An earlier effective date of March 17, 1989, is granted for 
service connection for tinnitus.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


